Part III DETAILED ACTION

1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI A. This office action is in response to the RCE filed on 07/20/21. Claims 1,3-13,21,22,24-27 and 29-35 are pending in this application.


                                  Claim Rejections - 35 USC §102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.     Claim(s) 1,10,13,32 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grant (2018/0232928).


    With regard to claim 1,  Grant teaches a gaze point estimation processing apparatus (see abstract, figs. 4-6 and p[0007,0021,0022,0025,0028] comprising: one or more storages (211)  configured to store a neural network (or machine learning, see figs. 4-6);  and one or more first processors (203) configured to estimate information relating to a gaze point with respect to an image (i.e. abstract describes the image being an animation or avatar move as the initial image or a video image as described in p[0007]) for estimation from the image for estimation using the neural network without inputting eye tracking information of a viewer of the image for estimation to the neural network (reads on abstract, and claims 1,16 or 18).

 
   With regard to claims 10,13,32 and 35, the limitations of claims 10,13,32 and 35 are covered by the limitations of claim 1 above; and Grant further teaches that the input image is a three dimensional virtual image (see abstract). 

3.   Claims 3-9,11-12,21,22,24-27,29-31 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The prior art made of record does not teach or suggest the features of claims 3-9,11-12,21,22,24-27,29-31 and 33-34 in combination with the features of the independent claim(s) above.
 
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 16/143,565 Art Unit: 2674 have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674 
August 10, 2021